UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 ALEXIS DUNCAN,

                        Plaintiff,

                        v.                             Case No. 1:19-cv-2113 (TNM)

 MARCIA FUDGE, Secretary, U.S.
 Department of Housing and Urban
 Development,

                        Defendant.


                                     MEMORANDUM ORDER

       Alexis Duncan brings this employment discrimination suit against the Secretary of

Housing and Urban Development (HUD) alleging race and sex discrimination in violation of

Title VII. See 42 U.S.C. § 2000e et seq. Duncan also claims HUD employees unlawfully

retaliated against her for reporting that discrimination. The Secretary now moves for summary

judgment. See Mot. for Summ. J., ECF No. 20. Reviewing the evidence, the Court finds a

genuine dispute of material fact as to Duncan’s race-discrimination claim. Summary judgment is

therefore denied for that cause of action. Duncan forfeited the remaining claims by failing to

brief them.

                                                  I.

       In 2015, HUD posted a hiring notice for an “Assessment Manager.” See Opp’n to MSJ,

ECF No. 21, Ex. 12 (Position Notice). The notice explained the Assessment Manager would

work as a “supervisor located in the Real Estate Assessment Center (REAC).” Id. Duncan, a

certified public accountant, was hired into that position and assigned to assist in a large financial-
reconciliation project within REAC. See Opp’n to MSJ, Ex. 13 (Hiring Notice); MSJ, Ex. B

(Duncan Depo.) at 32:13–15. She started in December 2015. See Opp’n to MSJ, Ex. 13.

        At least five other HUD employees worked on the reconciliation project, too—Sharath

Jangapalli, Adam Hauptman, Jill Rudy, Sam Tuffour, and Shalene Domingo. MSJ, Ex. B

(Duncan Depo.) at 34:18–35:5. Based on the Assessment Manager’s position-description,

Duncan thought she would supervise at least some of those employees. See id. at 20:14–24. But

Duncan never received supervisory responsibilities nor was she introduced as a supervisor. See

Opp’n to MSJ, Ex. 1 at 25–26. The Secretary explains that discrepancy in two ways. First, she

says Duncan’s first- and second-line supervisors were not told she was hired as a supervisor. See

Def.’s Memo in Supp. 3, ECF No. 20-1 (citing MSJ, Ex. 3 (Rudy Aff.) at 2; Ex. 4 (Tuffour Aff.)

at 2; Ex. 2 (Duncan Depo.) at 43:3-7). 1 Second, the Secretary says an error in HUD’s computer

system made it appear as if Duncan was supervising employees, when in reality those employees

reported to another supervisor. See id. (citing MSJ, Ex. B (Duncan Depo.) at 28:14–29:6; Ex. A

(Duncan Aff.) at 12; Ex. E (Nichols Depo.) at 50:15-51:8, 51:13-16). Dissatisfied with the

situation, Duncan left HUD just six months after beginning work there. See MSJ, Ex. 2 at 7:13–

15.

        Duncan eventually filed this federal employment discrimination lawsuit. In her

complaint, Duncan alleged employees of HUD discriminated against her because of her race and

sex by failing to assign her supervisory responsibilities and retaliated against her for reporting

that discrimination. See Compl. 6. She sought damages in excess of $300,000, reinstatement to



1
 The Secretary provides a helpful breakdown of Duncan’s chain of command: “At the time she was hired, Ms.
Duncan’s first-line supervisor was Jill Rudy (a white female), her second-line supervisor was Sam Tuffour (an
African American male), her third-line supervisor was James Cruiskshank, her fourth-line supervisor was Delton
Nichols (an African American male), and her fifth-line supervisor was D.J. Lavoy (a white male).” Def.’s Memo in
Supp. 2 (cleaned up).


                                                       2
her position at HUD with supervisory duties, a correction of the employee-designation in her

personnel file, back pay, an injunction preventing further discrimination, as well as costs and

fees. Id. at 7. The Secretary moved for summary judgment. The parties have submitted

responsive briefing and the motion is now ripe for resolution. 2

                                                        II.

        “A party may move for summary judgment” on grounds “that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A material fact is one that “might affect the outcome of the suit under the governing law,”

and a dispute about a material fact is only genuine “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Steele v. Schafer, 535 F.3d 689, 692 (D.C. Cir.

2008). As the movant here, the Secretary bears the burden of proving the absence of a genuine

dispute of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In determining

whether she has carried that burden, the Court will “review all evidence in the light most

favorable to the nonmoving party and draw all inferences in [her] favor.” Keister v. AARP

Benefits Comm., 410 F. Supp. 3d 244, 250 (D.D.C. 2019) (citing Tolan v. Cotton, 572 U.S. 650,

655–56 (2014) (per curiam)).

        The “governing law” of this suit is Title VII, which makes it unlawful for an employer to

“discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex, or national

origin.” 42 U.S.C. § 2000e-2(a)(1). To determine whether the Secretary is entitled to summary

judgment under Title VII, the Court applies the familiar McDonnell Douglas framework. See



2
 The Court has subject matter jurisdiction over this dispute. See 28 U.S.C. § 1331; 42 U.S.C. § 2000e–5(f)(3);
Arbaugh v. Y&H Corp., 546 U.S. 500, 505 (2006).


                                                         3
Tex. Dept. of Comm. Affairs v. Burdine, 450 U.S. 248, 252–53 (1981); McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973). “Under McDonnell Douglas, it is the plaintiff’s burden to

establish a prima facie case of discrimination by a preponderance of the evidence.” Stella v.

Mineta, 284 F.3d 135, 144 (D.C. Cir. 2002). Once the plaintiff satisfies that initial burden, the

employer “must then articulate a legitimate nondiscriminatory reason for its actions.” Id. Then

it falls to the plaintiff to show “the employer’s stated reason was pretextual and that the true

reason was discriminatory.” Id.

       At summary judgment, if “an employer has asserted a legitimate non-discriminatory

reason for the [challenged action], [a] district court need not—and should not—decide whether

the plaintiff actually made out a prima facie case under McDonnell Douglas.” Brady v. Off. of

Sergeant at Arms, 520 F.3d 490, 494 (D.C. Cir. 2008). “Rather, . . . the district court must

resolve one central question: Has the employee produced sufficient evidence for a reasonable

jury to find that the employer’s asserted non-discriminatory reason was not the actual reason.”

Id. Such evidence may include “the employer’s better treatment of similarly situated employees

outside the plaintiff’s protected group, [the employer’s] inconsistent or dishonest explanations,

its deviation from established procedures or criteria, or the employer’s pattern of poor treatment

of other employees in the same protected group . . . , or other relevant evidence that a jury could

reasonably conclude evinces an illicit motive.” Walker v. Johnson, 798 F.3d 1085, 1092 (D.C.

Cir. 2015).

                                                 III.

       Now to apply those standards here. The Secretary offered a two-part explanation for why

Duncan received no supervisory responsibilities—she says (1) Duncan’s first- and second-line

supervisors were unaware that she was hired as a supervisor, and (2) a software error made it


                                                  4
appear as if Duncan was assigned subordinates upon arrival at HUD, when in reality she was not.

Def’s Memo. in Supp. 3. Following Brady, the only question is whether Duncan has proffered

evidence from which a jury could find those explanations are a pretext for discrimination. The

Court finds Duncan has carried her burden as to the race-discrimination claim for two reasons.

       First, although software issues and a chain-of-command miscommunication explain why

Duncan was not initially assigned supervisory responsibility, they may not explain why Duncan

was never assigned such responsibilities in her six-month tenure at HUD. The summary

judgment evidence shows Duncan’s first-line supervisor Jill Rudy was told as early as March,

2015, that Duncan was hired as a supervisor and should have supervisory duties. See Opp’n to

MSJ, Ex. 9 (Deposition of Jill Rudy) at 24:22–25:3 (“Q: [A]fter a few months of Ms. Duncan

working for you, Jeff Nichols told you that she was hired as a supervisor, is that right? A:

Correct.”). It is no response to say Rudy was “leaving it up to the front office” because “there

wasn’t anybody [] to supervise.” See Reply at 8. As the Secretary’s own evidence shows,

Nichols (a “front office” supervisor) directed Rudy to ensure Duncan had subordinates. See

Reply, Ex. A 53:9–11 (“I indicated to . . . either to Mr. Tuffour or Ms. Rudy to make sure [] there

were employees assigned to Ms. Duncan.”). And there were at least three other non-supervisory

employees assigned to the reconciliation project Duncan was hired to lead: Sharath Jangapalli,

Adam Hauptman, and Shalene Domingo. MSJ, Ex. B (Duncan Depo.) at 34:18–35:5. Taken

together, this evidence casts doubt on the Secretary’s explanation.

       Second, Rudy made a remark suggesting the continued failure to assign Duncan

supervisory responsibilities was “at least in part[] for a prohibited reason.” Pauling v. District of

Columbia, 286 F. Supp. 3d 179, 205 (D.D.C. 2017). When Domingo and Duncan got into an

argument, Rudy allegedly characterized them as “just two black women who could not get



                                                  5
along.” MSJ, Ex. 5 (Duncan Depo.) at 52:21. Circuit precedent suggests such a remark supports

an inference of racial animus. Cf. Evans v. Sebelius, 716 F.3d 617, 622 (D.C. Cir. 2013) (“[A]

reasonable jury could interpret as racially insensitive” a supervisor’s reference to African

American staff as “those sisters.”); Walker, 798 F.3d at 1092 (noting that a plaintiff may rely on

any “relevant evidence that a jury could reasonably conclude evinces an illicit motive”). And

recall that the Court must draw such an inference in Duncan’s favor. Tolan, 572 U.S. at 655–56.

        The Secretary would disregard Rudy’s comment because Duncan “fails to identify ‘any

relation’ between the ‘proffered statement’ and the ‘adverse employment action at issue.” Reply

12. The Court disagrees. Rudy was Duncan’s first-line supervisor and the person who allegedly

failed to assign Duncan supervisory responsibility, even after being told to do so by Nichols.

Rudy’s remark thus directly connects the complained-of adverse action to evidence supporting

an inference of racial animus. Cf. Evans, 716 F.3d at 621–622. 3

        Lastly, the sex-discrimination and retaliation claims. In her Opposition, Duncan

exclusively argued the Secretary is not entitled to summary judgment on the race-discrimination

claim. See Opp’n to MSJ 6–15. “As a plaintiff opposing summary judgment, it was [Duncan’s]

burden to identify evidence that a reasonable jury could credit in support of each essential

element of her claims.” Grimes v. District of Columbia, 794 F.3d 83, 94 (D.C. Cir. 2015). By

failing to do so, Duncan forfeited opposition to summary judgment on the remaining sex-

discrimination and retaliation claims. See Wannall v. Honeywell, Inc., 775 F.3d 425, 428 (D.C.




3
 To advance this point the Secretary relies on the D.C. Circuit’s opinion in Pauling v. District of Columbia. See
MSJ 18 (citing 823 F.3d 701, 710 (D.C. Cir. 2016)); Reply 12 (same). The problem is, there’s no such case. The
“any relation” language comes from a district court’s opinion, see 286 F. Supp. 3d at 206, which does not bind this
Court.


                                                         6
Cir. 2014) (“[I]f a party files an opposition to a motion and therein addresses only some of the

movant’s arguments, the court may treat the unaddressed arguments as conceded.”).

                                               IV.

       In sum, Duncan has offered enough evidence that a “reasonable jury” could find the

Secretary’s proffered nondiscriminatory reason is a pretext for race discrimination. Brady, 520

F.3d at 494. Summary judgment must be denied as to that claim. The remaining sex-

discrimination and retaliation claims are forfeited. The Court notes, however, that Duncan’s

limited success at summary judgment does not necessarily portend success at trial. Summary

judgment standards heavily favor nonmovants. At trial, by contrast, Duncan’s evidence will

have to win the day, showing the Secretary’s nondiscriminatory reasons for the alleged adverse

employment action are more likely than not a pretext for racial discrimination. It remains to be

seen whether Duncan can shoulder that more substantial burden.

       For all these reasons, it is hereby

       ORDERED that the Secretary’s [20] Motion for Summary Judgment is DENIED as to

Duncan’s race-discrimination claim; and it is also

       ORDERED that the Secretary’s [20] Motion for Summary Judgment is GRANTED as to

Duncan’s sex-discrimination and retaliation claims.

       SO ORDERED.


                                                                               2021.11.27
                                                                               13:08:58 -05'00'
Dated: November 27, 2021                              TREVOR N. McFADDEN, U.S.D.J.




                                                 7